In an action based upon the alleged destruction of plaintiff’s rights under a contract, as amended, entered into between plaintiff and the defendant Goldman, plaintiff appeals from an order which stays all proceedings in the action, as against respondent, until arbitration shall have been had in accordance with the terms of the afore-mentioned contract. Order affirmed, with $10 costs and disbursements. The defendant Goldman has been granted a stay of the action pending arbitration. (See Matter of Goldman [Flash], post, p. 830, decided herewith.) While respondent is not a party to the agreement which contains the provision for arbitration and consequently is not entitled to a stay as a matter of right (ef. Civ. Prac. Act, § 1451), the order was properly granted in the exercise of the court’s discretion, to avoid the simultaneous prosecution of the action and the arbitration proceeding, both of which involve the same controversy. We express no opinion as to plaintiff’s right, if any, to continue the action against respondent after the determination of the arbitration proceeding between plaintiff and defendant Goldman. Nolan, P. J., Carswell, Adel, Sneed and MaeCrate, JJ., concur.